Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant recites a track maintenance wagon comprised of a wagon frame formed of two longitudinal beams and supported by on track undercarriages. The longitudinal beams of the frame are transversely displaceable relative to one another to form a changeable open free area. A plurality of crane rails are arranges on the longitudinal beams to support a gantry crane to move in the longitudinal direction of the frame. The beams are further comprised of buffers arranged at the two free ends of the longitudinal beams. 
The prior art made of reference, taken singularly or in combination, do not adequately show the features of the instant invention as described above. Specifically, the prior art of Markelz does not show the longitudinal beams to be part of the wagon frame and instead they are separate from the frame and attached to laterally extending beams. The wagon frame of Markelz is stationary in comparison to the instant claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert J McCarry Jr. whose telephone number is (571)272-6683. The examiner can normally be reached Monday-Friday 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Robert J McCarry Jr/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        



RJMNovember 30, 2021